Exhibit 10.12

TE Connectivity Ltd.
2007 Stock and Incentive Plan

Terms and Conditions

of

Restricted Unit Award

< XXXX >

RESTRICTED UNIT AWARD made as of [XXXX] (the “Grant Date”).

1.Grant of Award. TE Connectivity Ltd. (the “Company”) has granted you [XXX]
Restricted Units, subject to the provisions of this Award Agreement, including
any special terms and conditions for your country in the appendix attached
hereto (the “Appendix”). The Company will hold the Restricted Units in a
bookkeeping account on your behalf until they become payable or are forfeited or
cancelled.

2.Payment Amount. Each Restricted Unit represents one (1) share of common stock
of the Company (the “Share”).

3.Form of Payment. Vested Restricted Units will be settled solely in Shares,
subject to Section 16 herein and any special terms and conditions set forth in
the Appendix.

4.Dividends and Dividend Equivalents. Restricted Units are a promise to deliver
Shares upon vesting. For each Restricted Unit that is unvested, you will be
credited with a Dividend Equivalent Unit (the “DEU”) for any cash or stock
dividends distributed by the Company on its Shares. DEUs will be calculated at
the same dividend rate paid to other holders of Shares. The number of DEUs to be
credited to your account upon payment of a dividend will be equal to the
quotient produced by dividing the cash value of the dividend earned on the
Restricted Units by the fair market value of the Shares, defined as the closing
price per Share as quoted on the New York Stock Exchange (the “NYSE”) on the
date the dividend is paid. DEUs will vest and be delivered in the form of Shares
in accordance with the vesting and payment schedules applicable to the
underlying Restricted Units.

5.Time of Delivery. Except as otherwise provided for in this Award Agreement,
Shares issuable upon vesting of the Restricted Units and DEUs will be delivered
to you in whole Shares rounding down for any fractional Shares as soon as is
administratively feasible following the date of vesting set forth in Section 6
or other applicable vesting date or event set forth in this Award Agreement,
except as otherwise set forth in Section 24.

6.Normal Vesting. Your Restricted Unit Award will vest in four (4) equal
installments, with the first installment on the first November 15 that is at
least twelve (12) months from the Grant Date and the remaining three (3)
installments on the following three (3) anniversaries of the first vesting date
(the “Normal Vesting Terms”). The value of the Shares

1

--------------------------------------------------------------------------------

issued at vesting will be calculated using the average of the high and low per
Share price as reported on the NYSE on the date of vesting.

7.Termination of Employment. Any Restricted Units and DEUs that have not vested
as of your Termination of Employment, other than as set forth under Sections 8,
9, 10 and 11 herein, will immediately be forfeited, and your rights with respect
to those Restricted Units and DEUs will end.

8.Death or Disability. If your Termination of Employment is a result of your
death or Disability, your Restricted Unit Award will immediately become fully
vested and Shares issuable upon vesting of the Restricted Units and DEUs will be
delivered in accordance with Section 5. If you are deceased, the Company will
deliver Shares to your estate immediately after the Committee or its designee
has determined the duly appointed executor or administrator of your estate.

9.Retirement Eligible. If, at the time of your Termination of Employment, you
have attained age 55 and have completed at least five years of service, provided
that the sum of your age and years of service with the Company is 65 or higher,
your Restricted Unit Award will continue to vest under the terms and conditions
hereunder following your Termination of Employment to the same extent you would
have vested had you not had a Termination of Employment, provided that (i) you
continue to satisfy all other applicable conditions established by the Committee
on or prior to the date of your Retirement with respect to such continued
vesting, (ii) you are not terminated for Cause, and (iii) if your Termination of
Employment is due to your voluntary Retirement, you shall have provided written
notice to the Company of your Retirement at least six months (or one year in the
case of a Band 0, Band 1 or Band 2 Employee) prior to your Retirement; Shares
issuable for any portion of your Restricted Unit Award and DEUs that vest
pursuant to this Section 9 will be delivered in accordance with Section 5.

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Restricted Units pursuant to this Section 9,
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment at the time of your Termination of Employment and
the Restricted Units will be treated as they would under the rules that
otherwise would have applied as if your Termination of Employment did not
qualify as a retirement pursuant to this Section 9.

10.Change in Control. Except as may be otherwise provided by the Committee, if
your Termination of Employment occurs after a Change in Control, as defined in
the Plan, your Restricted Unit Award (or any other form of equity award or
compensation that replaces your Restricted Unit Award as a result of the Change
in Control) will immediately become fully vested, provided that:

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”) for any reason other than Cause,
Disability or death in the twelve (12)-month period following the Change in
Control; or

2

--------------------------------------------------------------------------------

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12)-month period following the Change in
Control:

i.the Company or the Employer (1) assigns or causes to be assigned to you duties
inconsistent in any material respect with your position as in effect immediately
prior to the Change in Control; (2) makes or causes to be made any material
adverse change in your position, authority, duties or responsibilities; or (3)
takes or causes to be taken any other action which, in your reasonable judgment,
would cause you to violate your ethical or professional obligations (after
written notice of such judgment has been provided by you to the Company or the
Employer and the Company or the Employer has been given a 15-day period within
which to cure such action); or

ii.the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than 50 miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”);



provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within (thirty) 30 days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such (thirty) 30-day cure period. Shares
issuable for any portion of your Restricted Unit Award that vests pursuant to
this Section 10 and DEUs will be delivered in accordance with Section 5.

11.Termination of Employment as a Result of a Divestiture or Outsourcing. If the
business in which you are employed is being separated from the Company as a
result of a Disposition of Assets, Disposition of a Subsidiary or an Outsourcing
Agreement, and, as of the closing date of the applicable transaction you are
designated in the transaction documents (either individually or by
classification) as a “business employee” (or similar designation) who will be
terminating employment with the Company and its Subsidiaries either because (i)
you will remain with the separated business after the transaction or be
transferred to the employment of the buyer or Outsourcing Agent as a result of
the transaction, or (ii) you will not be offered continued employment by the
Company or a Subsidiary, buyer or Outsourcing Agent after the close of the
transaction, then your Restricted Unit Award will vest pro rata (standard
rounding to the nearest Unit in full-month increments) and Shares and DEUs
issuable upon vesting of the Restricted Units will be delivered as soon as
administratively feasible after the closing date of the transaction, unless the
Award is subject to the requirements of Section 409A of the Code, in which case
the Shares and DEUs will not be distributed until the earlier of the next Normal
Vesting date or your separation from service with the Company or a Subsidiary.
The pro rata vesting will be based on (i) the number of whole months that you
have completed from the Grant Date through the end of the month of the closing
date of the applicable transaction over the original number of months of the
vesting period, times (ii) the total number of Restricted Units awarded on the
Grant Date minus (iii) the number of Restricted Units previously vested pursuant

3

--------------------------------------------------------------------------------

to the Normal Vesting Terms. If you become entitled to the pro rata vesting
described in this Section 11, you will not be entitled to any further vesting in
your Restricted Unit Award, unless you are transferred to employment with the
Company or a Subsidiary in a position outside of the business that is being
separated from the Company (with the intent of continued employment with the
Company or a Subsidiary outside of the separated business) prior to your
Termination of Employment as a result of the Disposition of Assets, Disposition
of a Subsidiary or an Outsourcing Agreement.

Notwithstanding the foregoing, you shall not be eligible for such pro rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than 50 miles from
your existing place of employment; (b) “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; (c) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a Subsidiary to an
unrelated individual or entity, provided that such Subsidiary ceases to be a
Subsidiary as a result of such disposition; and (d) “Outsourcing Agreement”
shall mean a written agreement between the Company or a Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which the Company
transfers the performance of services previously performed by employees of the
Company or Subsidiary to the Outsourcing Agent, and the Outsourcing Agreement
includes an obligation of the Outsourcing Agent to offer employment to any
employee whose employment is being terminated as a result of or in connection
with said Outsourcing Agreement.

12.Responsibility for Taxes. Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), by accepting
the Award, you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax- Related Items in connection with any aspect of the Restricted Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Units, the issuance of Shares upon settlement of the Restricted
Units, the subsequent sale of Shares acquired pursuant to such issuance and the
receipt of any dividends and/or any DEUs; and (b) do not commit to and are under
no obligation to structure the terms of the Award or any aspect of the
Restricted Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you become subject to tax in more
than one jurisdiction, you acknowledge that the

4

--------------------------------------------------------------------------------

Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

i.withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

ii.withholding from proceeds of the sale of Shares acquired upon vesting of the
Restricted Units either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization); or

iii.withholding in Shares to be issued upon vesting of the Restricted Units;



provided, however, that if you are a Section 16 officer under the Exchange Act,
then the Company will withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case the obligation for Tax-Related Items may
be satisfied by one or a combination of methods (i) and (ii) above.

The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum rates, in which case you may receive a refund of any
over-withheld amount in cash and you will have no entitlement to the Shares
equivalent. Notwithstanding the foregoing, to avoid a prohibited acceleration
under Section 409A of the Code, if Shares are withheld to satisfy any
Tax-Related Items arising prior to the date of settlement of the Restricted
Units for any portion of the Award that is subject to Section 409A, the number
of Shares withheld will not exceed the number of Shares that equals the
liability for the Tax-Related Items. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested Restricted Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

13.Transfer of Award. You may not transfer any interest in the Restricted Units
except by will or the laws of descent and distribution. Any other attempt to
dispose of your interest in the Restricted Units will be null and void.

5

--------------------------------------------------------------------------------

14.Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)If you have been terminated for Cause, any Restricted Units shall be
immediately rescinded and, in addition, you hereby agree and promise immediately
to deliver to the Company the number of Shares (or, in the discretion of the
Committee, the cash value of said Shares) you received for Restricted Units that
vested during the six (6) month period prior to your Termination of Employment.

6

--------------------------------------------------------------------------------

(b) If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were an employee of the Company or a Subsidiary
you engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said Shares) you (i) received for
Restricted Units that vested during the six (6) month period prior to your
Termination of Employment and (ii) received for Restricted Units that vested
following your Termination of Employment.

(c)If the Committee determines, in its sole discretion, that at any time after
your Termination of Employment and prior to the later of (i) the second
anniversary of your Termination of Employment and (ii) the final vesting date of
any Restricted Units and DEUs granted hereunder you (i) disclosed business
confidential or proprietary information related to any business of the Company
or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (A) such employment or consultation arrangement would
likely (in the Committee’s sole discretion) result in the disclosure of business
confidential or proprietary information related to any business of the Company
or a Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you (i) received for Restricted Units that vested during the six (6)
month period prior to your Termination of Employment and (ii) you received for
Restricted Units that vested following your Termination of Employment.

(d)The Committee shall be entitled to require that you repay all or part of any
amount received (whether in cash or Shares) pursuant to the terms of this
Award (i) to the extent it deems it necessary or appropriate to comply with any
current or future rules of the U.S. Securities Exchange Commission, the NYSE or
any other governmental agency, as they may be amended from time to time, (ii) to
the extent it deems it necessary or appropriate to comply with the requirements
of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or other applicable law, regulation or stock exchange
listing requirement, as may be in effect from time to time, or  (iii) to the
extent otherwise deemed appropriate by the Committee to recover any overpayment
or mistaken payment that was based on deficient financial information, and you
hereby agree and promise to promptly remit to the Company any such amount.

15.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
the Restricted Units and other relevant provisions to the extent necessary to
prevent dilution or enlargement of the benefits or potential benefits intended
to be provided by the Restricted Units.

7

--------------------------------------------------------------------------------

16.Restrictions on Payment of Shares. Payment of Shares for your Restricted
Units is subject to the conditions that, to the extent required at the time of
delivery, (a) the Shares underlying the Restricted Units will be duly listed,
upon official notice of settlement, upon the NYSE, and (b) a Registration
Statement under the Securities Act with respect to the Shares will be effective.
The Company will not be required to deliver any Shares until all applicable
federal, state, foreign and local laws and regulations have been complied with
and all legal matters in connection with the issuance and delivery of the Shares
have been approved by counsel of the Company.

17.Insider Trading; Market Abuse Laws. By accepting the Award, you acknowledge
that you have read and understand the Company’s insider trading policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company’s securities. The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Restricted Units) or
rights linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before you
possessed inside information. Furthermore, you could be prohibited from (i)
disclosing inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell Company securities. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under the Company’s insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.

18.Plan Terms Govern. The vesting and settlement of Restricted Units, the
disposition of any Shares received for Restricted Units, and the treatment of
any gain on the disposition of these Shares are subject to the terms of the Plan
and any rules that the Committee may prescribe. The Plan document, as may be
amended from time to time, is incorporated into this Award Agreement.
Capitalized terms used in this Award Agreement have the meaning set forth in the
Plan, unless otherwise stated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the Plan will control. By accepting the Award, you acknowledge receipt of the
Plan, as in effect on the date of this Award Agreement.

19.Data Privacy. By accepting the Award, you hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Award Agreement and any other grant
materials by and among, as applicable, the Company, your Employer and any other
Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

8

--------------------------------------------------------------------------------

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Units or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative. You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States you may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Restricted Units or other equity awards
to you or administer or maintain such awards. Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local Human
Resources Representative.

20.Nature of Grant. By accepting the Award, you acknowledge, understand and
agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b)the grant of the Restricted Units is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
restricted units, or benefits in lieu of restricted units, even if restricted
units have been granted repeatedly in the past;

(c)all decisions with respect to future restricted unit grants, if any, will be
at the sole discretion of the Company;

(d)your participation in the Plan shall not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary nor create a right
to

9

--------------------------------------------------------------------------------

further employment with the Employer and shall not interfere with the ability of
the Employer to terminate your employment relationship at any time;

(e)you are voluntarily participating in the Plan;

(f)the Restricted Units and the Shares subject to the Restricted Units, and the
value of and income from same, are not intended to replace any pension rights or
compensation;

(g)the Restricted Units and the Shares subject to the Restricted Units, and the
value of and income from same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, holiday pay, bonuses,
long-service awards, leave-related payments, pension or retirement or welfare
benefits or similar mandatory payments;

(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i)in consideration of the grant of the Restricted Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Units resulting from your Termination of Employment with the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws); and except where expressly prohibited under applicable law, you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim;

(j)the Restricted Units and the Shares subject to the Restricted Units, and the
value of and income from same, are not granted as consideration for, or in
connection with, any service you may provide as a director of any Subsidiary;

(k)the Restricted Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;

(l)payment of your Restricted Units is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of this Award or the account
established on your behalf;

(m)you have no rights as a stockholder of the Company pursuant to the Restricted
Units until Shares are actually delivered to you; and

(n)if you reside outside the United States,

(A)the Restricted Units and the Shares subject to the Restricted Units, and the
value of and income from same, are not part of normal or expected compensation
or salary for any purpose; and

(B)neither the Company, the Employer, nor any other Subsidiary will be liable
for any foreign exchange rate fluctuation between any local currency and the
U.S. dollar that may affect the value of the Restricted Units, any amounts due
to you pursuant to the settlement of the Restricted Units or the subsequent sale
of any Shares acquired upon settlement.

10

--------------------------------------------------------------------------------

21.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.

22.Incorporation of Other Agreements. This Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Restricted Units. This Award Agreement supersedes any prior agreements,
commitments or negotiations concerning the Restricted Units.

23.Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of the Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

24. Delayed Payment. Notwithstanding anything in this Award Agreement to the
contrary, if you are a “specified employee” within the meaning of section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, and some or all of
your Award is subject to Section 409A of the Code, then any payment of
Restricted Units and DEUs subject to Section 409A of the Code that is made on
account of your Termination of Employment shall be delayed until six (6) months
following such Termination of Employment.

25.Language. You acknowledge that you are sufficiently proficient in English to
understand the terms and conditions of the Award Agreement or have had the
ability to consult with an advisor who is sufficiently proficient in the English
language. Furthermore, if you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

26.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Restricted Units
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

28.Governing Law and Venue. The Award Agreement is to be governed by and
construed in accordance with the laws of Switzerland, without regard to the
conflict of laws principles thereof.



11

--------------------------------------------------------------------------------

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.



29.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Award Agreement will not operate or be construed as a waiver of
any other provision of the Award Agreement, or of any subsequent breach by you
or any other Participant.



30.Appendix. Notwithstanding any provisions in the Award Agreement, the
Restricted Unit Award will be subject to any special terms and conditions for
your country set forth in the Appendix attached hereto. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
the Award Agreement.



31.Foreign Asset/Account Reporting; Exchange Control Requirements. Certain
applicable foreign asset and/or foreign account reporting requirements and
exchange controls may affect your ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares acquired under the Plan) in a brokerage or bank
account outside your country. You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country. You may
also be required to repatriate sale proceeds or other funds received as a result
of your participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt. You acknowledge that you are
responsible for complying with any applicable regulations, and that you should
speak to your personal legal advisor for any details.























*****



By accepting this Award, you agree to the following:

(i)you have carefully read, fully understand and agree to all of the terms and
conditions described in this Award Agreement and the Plan; and

12

--------------------------------------------------------------------------------

(ii)you understand and agree that this Award Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Award, and
that any prior agreements, commitments or negotiations concerning the Restricted
Units are replaced and superseded.

(iii) FOR EU/EEA PARTICIPANTS ONLY: you declare that you expressly agree with
the data processing practices described in the “Data Privacy Information and
Consent” section of the EU/EEA Countries appendix (the “Data Privacy
Provisions”), and consent to the collection, processing and use of data by the
Company and the transfer of data to the recipients mentioned in the Data Privacy
Provisions, including recipients located in countries that do not provide an
adequate level of protection from an EU/EEA data protection law perspective, for
the purposes described in the Data Privacy Provisions. You understand that
providing your signature below (or accepting the award agreement electronically)
is a condition of receiving the equity award under the equity incentive plan and
that the Company may cancel the equity award if a signature is not provided. You
understand that you may withdraw your consent at any time with future effect for
any or no reason as described in the Data Privacy Provisions.





Terrence R. Curtin

Chief Executive Officer,

TE Connectivity





13

--------------------------------------------------------------------------------

Appendix

to the



Terms and Conditions

of

Restricted Unit Award



under the

TE Connectivity Ltd.

2007 Stock And Incentive Plan



Capitalized terms not specifically defined in this Appendix have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix is attached.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the grant of
Restricted Units in your country. If you are a citizen or resident of a country
other than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting of the Restricted Units, or are considered a resident of another country
for local law purposes, the Company may, in its discretion, determine to what
extent the additional terms and conditions contained herein will apply to you.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities and other laws in effect in
the respective countries as of November 2019. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that you not
rely on the information noted herein as the only source of information relating
to the consequences of your participation in the Plan because the information
may be out of date when the Restricted Units or DEUs vest, the receipt of any
dividends or the subsequent sale of the Shares. In addition, the information is
general in nature and may not apply to your particular situation, and the
Company is not in a position to assure you of any particular result.
Accordingly, you should seek appropriate professional advice as to how the
relevant laws in your country may apply to your situation. If you are a citizen
or resident of a country other than the one in which you are currently residing
and/or working, transfer residency and/or employment to another country after
the Restricted Units are granted to you, or are considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to you.



14

--------------------------------------------------------------------------------

EU/EEA COUNTRIES

Terms and Conditions

The following terms and conditions will apply if you work or reside in a
European Union (“EU”) / European Economic Area (“EEA”) country.

Data Privacy Information and Consent. The following provisions replace Section
19 of the Award Agreement:

(a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about you, including, but not limited to, your
name, home address, telephone number, email address, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, details of all
Restricted Units, and any other rights to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor (“Data”), for purposes of
implementing, administering and managing your participation in the Plan. The
legal basis, where required, for the processing of Data is the explicit
declaration of the consent you provide when signing or electronically agreeing
to the Award Agreement.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS Financial Services Inc. and certain of its affiliates (“UBS”), which is
assisting the Company with the implementation, administration and management of
the Plan. You may be asked to agree on separate terms and data processing
practices with UBS, with such agreement being a condition to your ability to
participate in the Plan.
(c)Other Service Provider Data Recipients. The Company and the Employer also may
transfer Data to other third party service providers, if necessary to ensure
compliance with applicable tax, exchange control, securities and labor law. Such
third party service providers may include the Company’s legal counsel as well as
its auditor/accountant/third party vendor (currently Deloitte, Willis Towers
Watson). Wherever possible, the Company will anonymize data, but you understand
that your Data may need to be transferred to such providers to ensure compliance
with applicable law and/or tax requirements.
(d)International Data Transfers. The Company, UBS and its other service
providers described above under (c) have operations in the United States. Your
country or jurisdiction may have different data privacy laws and protections
than the United States. For example, the European Commission has issued a
limited adequacy finding with respect to the United States that applies only to
the extent companies register for the EU-U.S. Privacy Shield program. The
Company has registered for the EU-U.S. Privacy Shield program and, as such, may
transfer Data from the EU to the U.S. in reliance on the program.
(e)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws. This period may extend beyond your
employment with the Employer. When the Company or the Employer no longer need
Data for any of the above purposes, they will cease
15

--------------------------------------------------------------------------------

processing it in this context and remove it from all of their systems used for
such purposes to the fullest extent practicable.
(f)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke the
consent, your salary from or employment relationship with the Employer will not
be affected. The only consequence of refusing or withdrawing consent is that the
Company would not be able to grant the Restricted Units under the Plan or
administer or maintain your participation in the Plan. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
(g)Data Subject Rights. You may have a number of rights under data privacy laws
in your jurisdiction. Depending on where you are based, such rights may include
the right to (i) request access to or copies of Data the Company processes, (ii)
rectify incorrect Data, (iii) delete Data, (iv) restrict the processing of Data,
(v) restrict the portability of Data, (vi) lodge complaints with competent
authorities in your jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of Data. To receive clarification
regarding these rights or to exercise these rights, you can contact your local
human resources representative.


ARGENTINA

Notifications

Securities Law Information. Neither the Restricted Units, the DEUs nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina and, as a result, have not been and will not be registered with the
Argentine Securities Commission (Comisión Nacional de Valores). Neither this nor
any other offering material related to the Restricted Units, the DEUs nor the
underlying Shares may be utilized in connection with any general offering to the
public in Argentina. Argentine residents who acquire Restricted Units under the
Plan do so according to the terms of a private offering made from outside
Argentina.



AUSTRALIA

Terms and Conditions

Australia Offer Document. You understand that the offering of the Plan in
Australia is intended to qualify for an exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document and the Plan documentation
provided to you.

Notifications

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in the
Act).

16

--------------------------------------------------------------------------------

AUSTRIA

There are no country-specific provisions.

BELGIUM

There are no country-specific provisions.

BRAZIL

Terms and Conditions

Nature of Grant. The following provisions supplement Section 20 of the Award
Agreement:

By accepting the Restricted Units, you acknowledge, understand and agree that
(i) you are making an investment decision, (ii) you will be entitled to vest in,
and receive Shares pursuant to, the Restricted Units and DEUs only if the
vesting conditions are met and any necessary services are rendered by you
between the Grant Date and the vesting date(s), and (iii) the value of the
underlying Shares is not fixed and may increase or decrease without compensation
to you.

Compliance with Laws. By accepting the Restricted Units, you agree that you will
comply with Brazilian law when you vest in your Restricted Units and DEUs and
subsequently sell Shares. You also agree to report and pay applicable
Tax-Related Items associated with the vesting and settlement of the Restricted
Units and DEUs, the receipt of any dividends and the subsequent sale of the
Shares acquired at settlement.

CANADA

Terms and Conditions

The following terms and conditions will apply if you are a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, including this Appendix, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention [“Award Agreement”], ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.

Data Privacy. The following provisions supplement Section 19 of the Award
Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer, and any other Subsidiary to disclose and discuss the Plan with their
advisors. You further authorize the Company, the

17

--------------------------------------------------------------------------------

Employer and any other Subsidiary to record such information and to keep such
information in your employee file.

Notifications

Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon vesting of the Restricted Units and DEUs
within Canada. You will only be permitted to sell or dispose of any Shares if
such sale or disposal takes place outside of Canada on the facilities on which
such Shares are traded.

CHINA

Terms and Conditions

The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.

Retirement Eligible. The following provisions replace Section 9 of the Award
Agreement:

If, at the time of your Termination of Employment, you have attained age 55 and
have completed at least five years of service, provided that the sum of your age
and years of service with the Company is 65 or higher, your Restricted Unit
Award will vest pro rata (standard rounding to the nearest Unit, in full-month
increments) based on (i) the number of whole months that you have completed from
the Grant Date through the end of the month in which your Termination of
Employment occurs, over the original number of months of the vesting period,
times (ii) the total number of Restricted Units awarded on the Grant Date minus
(iii) the number of Restricted Units previously vested under the Normal Vesting
Terms, provided that (i) you continue to satisfy all other applicable conditions
established by the Committee on or prior to the date of your Retirement with
respect to such pro rata vesting, (ii) you are not terminated for Cause, and
(iii) if your Termination of Employment is due to your voluntary Retirement, you
shall have provided written notice to the Company of your Retirement at least
six months (or one year in the case of a Band 0, Band 1 or Band 2 Employee)
prior to your Retirement. Shares issuable for any portion of your Restricted
Unit Award and DEUs that vest pursuant to this Section 9 will be delivered in
accordance with Section 5.

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Restricted Units pursuant to this Section 9,
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment at the time of your Termination of Employment and
the Restricted Units will be treated as they would under the rules that
otherwise would have applied as if your Termination of Employment did not
qualify as a retirement pursuant to this Section 9.

Vesting and Termination. The following provisions supplement Sections 6, 7, 8, 9
and 10 of the Award Agreement:

18

--------------------------------------------------------------------------------

You agree to maintain any Shares you obtain upon vesting in an account with the
designated broker prior to sale. You understand and agree that any Shares
acquired under the Plan must be sold no later than sixty (60) days from your
Termination of Employment, or within any such other period as may be permitted
by the Company or requested by SAFE. You understand that any Shares acquired
under the Plan that have not been sold within sixty (60) days of your
Termination of Employment or within such other period as may be permitted by the
Company or required by SAFE will be automatically sold by the designated broker
pursuant to this authorization. You acknowledge that the broker is not required
to sell the Shares at any particular price and that the Company, the Employer or
any other Subsidiary, as well as the broker, cannot be held responsible for any
loss of proceeds due to the sale.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the vesting of the Restricted
Units and the DEUs as well as any cash dividends paid on such Shares to China.
You further understand that, under applicable laws, such repatriation of your
cash proceeds will need to be effectuated through a special exchange control
account established by the Company, the Employer or any other Subsidiary, and
you hereby consent and agree that any proceeds from the sale of any Shares you
acquire or from cash dividends paid on such Shares will be transferred to such
special account prior to being delivered to you. You also understand that the
Company will deliver the proceeds to you as soon as possible, but there may be
delays in distributing the funds to you due to exchange control requirements in
China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.

Additional Restrictions. The Restricted Units and DEUs will not vest and the
Shares will not be issued at vesting unless the Company determines that such
vesting and the issuance and delivery of Shares complies with all applicable
laws. Further, the Company is under no obligation to vest the Restricted Units /
DEUs and/or issue Shares if the Company’s SAFE approval becomes invalid or
ceases to be in effect by the time you vest in the Restricted Units and DEUs.

COLOMBIA

Terms and Conditions

Nature of Grant. The following provisions supplement Section 20 of the Award
Agreement:

You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
Restricted Units and related benefits do not constitute a component of your
“salary” for any legal purpose. Therefore, the Restricted Units and related
benefits will not be included and/or considered for purposes of calculating any
and all labor benefits, such as legal/fringe benefits, vacations,

19

--------------------------------------------------------------------------------

indemnities, payroll taxes, social insurance contributions and/or any other
labor-related amount which may be payable.

COSTA RICA

There are no country-specific provisions.

CZECH REPUBLIC

There are no country-specific provisions.

FRANCE

Terms and Conditions

Language Consent. By accepting the grant of Restricted Units and the Award
Agreement, which provides for the terms and conditions of your Restricted Units,
you confirm having read and understood the documents relating to this Award (the
Plan and the Award Agreement, including this Appendix) which were provided to
you in English. You accept the terms of those documents accordingly.



En acceptant l’Attribution d’Actions Attribuées et ce Contrat d’Attribution qui
contient les termes et conditions de vos Actions Attribuées, vous confirmez
avoir lu et compris les documents relatifs à cette attribution (le Plan et le
Contrat d’Attribution, ainsi que la présente Annexe) qui vous ont été transmis
en langue anglaise. Vous acceptez ainsi les conditions et termes de ces
documents.

Notifications

Tax Information. The Restricted Units are not intended to be French
tax-qualified Awards.

GERMANY

There are no country-specific provisions.

HONG KONG

Terms and Conditions

Sale of Shares. In the event the Restricted Units and DEUs vest and Shares are
issued to you within six (6) months of the Grant Date, you agree that you will
not dispose of any Shares acquired prior to the six-month anniversary of the
Grant Date.

Notifications

Securities Law Warning: The Restricted Units and Shares issued at vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company, the Employer or any other Subsidiary. The
Award Agreement, the Plan and any Award documentation have not been prepared in
accordance with and are not intended to

20

--------------------------------------------------------------------------------

constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor has the Award Agreement, the
Plan or the other Award documentation been reviewed by any regulatory authority
in Hong Kong. The Restricted Units are intended only for the personal use of
each eligible person and may not be distributed to any other person. If you are
in any doubt about any of the contents of the Award Agreement, the Plan or the
other Award documentation, you should obtain independent professional advice.



HUNGARY

There are no country-specific provisions.

INDIA

There are no country-specific provisions.

IRELAND

There are no country-specific provisions.

ISRAEL

Terms and Conditions

Form of Payment.  The following provisions supplement Section 3 of the Award
Agreement:

Notwithstanding any provision in the Award Agreement to the contrary, vested
Restricted Units and DEUs will be settled solely in payment of cash and the
value will be calculated using the average of the high and low of the stock
price reported on the NYSE on the date of vesting.  Notwithstanding the
foregoing, the Company reserves the right to settle Restricted Units and DEUs in
Shares in its discretion, depending upon the development of local law.

Notifications

Securities Law Information. This offer of Restricted Units does not constitute a
public offering under the Securities Law, 1968.

ITALY

Terms and Conditions

Plan Document Acknowledgment. By accepting the Award, you acknowledge that you
have received a copy of the Plan and the Award Agreement and have reviewed the
Plan and the Award Agreement, including this Appendix, in their entirety and
fully understand and accept all provisions of the Plan and the Award Agreement,
including this Appendix. You further acknowledge that you have read and
specifically and expressly approve the Sections of the Award Agreement relating
to the following: vesting of Restricted Units and DEUs, settlement of Restricted
Units, tax withholding, tax and legal advice, data privacy, and nature of grant.

21

--------------------------------------------------------------------------------

JAPAN

There are no country-specific provisions.

KOREA

There are no country-specific provisions.

LUXEMBOURG

There are no country-specific provisions.

MALAYSIA

Terms and Conditions

Data Privacy. The following provisions replace Section 19 of the Award
Agreement:

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in the
Award Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and any other Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.



You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g., national registration identification card
number), salary, nationality, job title, any Shares or directorships held in the
Company, details of all awards or any other entitlement to Shares or equivalent
benefits awarded, canceled, purchased, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. Data is supplied by the Company and also by
you through information collected in connection with the Award Agreement and the
Plan.



You understand that Data will be transferred to UBS Financial Services Inc. or
such other stock plan service provider as may be selected by the Company in the
future (“UBS”), which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative, Angela Woon, Head of HR, South East Asia, + 603 78067703. You
authorize the Company, UBS and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom any Shares acquired under the Plan may be deposited. You understand that
Data will be held only as long as is necessary to

22

--------------------------------------------------------------------------------

implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data, limit the
processing of Data or refuse or withdraw the consents herein, in any case
without cost, by contacting your local human resources representative. Further,
you understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment or service with the Employer will not be affected; the only
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Restricted Units or other equity awards or administer
or maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.



Privasi Data. Peruntukan berikut menggantikan Seksyen 19 Perjanjian Anugerah:

Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Perjanjian Anugerah dan
apa-apa bahan Anugerah yang lain oleh dan di antara, seperti yang berkenaan,
Majikan, Syarikat dan mana-mana Anak-anak Syarikat lain untuk tujuan eksklusif
bagi melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam Pelan.

Anda memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda, alamat
rumah dan nombor telefon, alamat emel, tarikh lahir, nombor insurans sosial,
pasport atau pengenalan lain (seperti, nombor kad pengenalan), gaji,
kewarganegaraan, jawatan, apa-apa Syer atau jawatan pengarah yang dipegang dalam
Syarikat, butir-butir semua anugerah atau apa-apa hak lain untuk Syer atau
faedah bersamaan yang dianugerahkan, dibatalkan, dibeli, dilaksanakan, terletak
hak, tidak diletak hak ataupun yang tertunggak demi faedah anda (“Data “), untuk
tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Data tersebut dibekalkan oleh Syarikat dan juga oleh anda melalui maklumat yang
dikumpul berkaitan dengan Perjanjian Anugerah dan Pelan.

Anda memahami bahawa Data ini akan dipindahkan kepada UBS Financial Services
Inc. atau pembekal perkhidmatan pelan saham lain yang mungkin dipilih oleh
Syarikat pada masa depan (“UBS”), yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Anda memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau di tempat lain, dan bahawa negara
penerima-penerima mungkin mempunyai undang-undang privasi data dan perlindungan
yang berbeza daripada negara anda. Anda memahami bahawa anda boleh meminta satu
senarai yang mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang
berpotensi dengan menghubungi wakil sumber manusia tempatan anda, iaitu Angela
Woon, Head of HR, South East Asia, + 603 78067703. Anda memberi kuasa kepada
Syarikat, UBS dan mana-mana penerima-penerima lain yang mungkin membantu
Syarikat (pada masa sekarang atau pada masa depan) dengan melaksanakan,
mentadbir dan menguruskan Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi
tujuan tunggal melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam
Pelan, termasuk apa-apa keperluan pemindahan Data

23

--------------------------------------------------------------------------------

seperti yang dikehendaki kepada broker, ejen escrow atau pihak ketiga yang lain
dengan sesiapa sebarang Syer yang diperolehi di bawah Pelan boleh didepositkan.
Anda memahami bahawa Data hanya akan disimpan selagi ia adalah diperlukan untuk
melaksanakan, mentadbir dan menguruskan penyertaan anda dalam Pelan. Anda
memahami bahawa anda boleh, pada bila-bila masa, melihat Data, meminta maklumat
mengenai penyimpanan dan pemprosesan Data, meminta mana-mana pindaan yang perlu
ke atas Data, hadkan pemprosesan Data, atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes tanpa kos, dengan menghubungi wakil
sumber manusia tempatan anda. Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela semata-mata. Sekiranya anda tidak bersetuju,
atau sekiranya anda kemudian membatalkan persetujuan anda, status pekerjaan atau
perkhidmatan anda dengan Majikan tidak akan terjejas; satu-satunya akibat
sekiranya tidak bersetuju atau menarik balik persetujuan anda adalah bahawa
Syarikat tidak akan dapat memberikan anda Unit-unit Terbatas atau anugerah
ekuiti lain atau mentadbir atau mengekalkan anugerah-anugerah tersebut. Oleh
itu, anda memahami bahawa keengganan atau penarikan balik persetujuan anda boleh
menjejaskan keupayaan anda untuk mengambil bahagian dalam Pelan. Untuk maklumat
lebih lanjut mengenai akibat-akibat keengganan anda untuk memberikan keizinan
atau penarikan balik keizinan, anda memahami bahawa anda boleh menghubungi wakil
sumber manusia tempatan anda.

MEXICO

Terms and Conditions

Policy Statement. The Award of Restricted Units is a unilateral and
discretionary award and, therefore, the Company reserves the absolute right to
amend it and discontinue it at any time without any liability.

The Company, with offices at Muhlenstrasse 26 20, CH-8200 Schaffhausen,
Switzerland, is solely responsible for the administration of the Plan, and
participation in the Plan and the Award of the Restricted Units does not, in any
way, establish an employment relationship between you and the Company since you
are participating in the Plan on a wholly commercial basis and the sole employer
is a Mexican Subsidiary, nor does it establish any rights between you and the
Employer.

Plan Document Acknowledgment. By accepting the Restricted Units, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the Award
Agreement in their entirety, and fully understand and accept all provisions of
the Plan and the Award Agreement, including this Appendix.



In addition, you expressly approve that: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company, the Employer and any other
Subsidiary are not responsible for any decrease in the value of the Shares
acquired upon vesting of the Restricted Units or DEUs.



Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and

24

--------------------------------------------------------------------------------

therefore grant a full and broad release to the Company, the Employer and any
other Subsidiary with respect to any claim that may arise under the Plan.



Spanish Translation



Declaración de Política. El Otorgamiento de Unidades de Acciones es un
otorgamiento unilateral y discrecional y, por lo tanto, la Compañía se reserva
el derecho absoluto de modificar y discontinuar el Plan en cualquier tiempo, sin
responsabilidad alguna.



La Compañía, con oficinas registradas ubicadas en Muhlenstrasse 26, CH-8200
Schaffhausen, Switzerland, es únicamente responsable de la administración del
Plan, y la participación en el Plan y el Otorgamiento de Unidades de Acciones
Restringidas no establecen, de forma alguna, una relación de trabajo entre usted
y la Compañía, ya usted está participando en el Plan sobre una base comercial y
el único patrón es una Afiliada Mexicana y tampoco establece ningún derecho
entre usted y el Patrón.



Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciones Restringidas, usted reconoce que ha recibido copias del
Plan, ha revisado el Plan y el Contrato del Otorgamiento en su totalidad y que
entiende y acepta completamente todas las disposiciones contenidas en el Plan y
en el Contrato del Otorgamiento, incluyendo este Apéndice.



Adicionalmente, usted aprueba que (i) la participación en el Plan no constituye
un derecho adquirido; (ii) el Plan y la participación en el Plan se ofrecen por
la Compañía de forma enteramente discrecional; (iii) la participación en el Plan
es voluntaria; y (iv) la Compañía, cualquier Afiliada y el Patrón no son
responsables por cualquier disminución en el valor de las Acciones adquiridas al
momento de tener derecho en relación con las Unidades de Acciones Restringidas.



Finalmente, usted declara que no se reserva ninguna acción o derecho para
interponer una reclamación o demanda en contra de la Compañía por compensación,
daño o perjuicio alguno como resultado de su participación en el Plan y, por lo
tanto, otorga el más amplio y total finiquito al Patrón, la Compañía y sus
Afiliadas en relación con cualquier reclamación demanda que pudiera surgir de
conformidad con el Plan.

MOROCCO

Terms and Conditions

Form of Payment.  The following provisions supplement Section 3 of the Award
Agreement:

Notwithstanding any provision in the Award Agreement to the contrary, vested
Restricted Units and DEUs will be settled solely in payment of cash and the
value will be calculated using the average of the high and low of the stock
price reported on the NYSE on the date of vesting.  Notwithstanding the
foregoing, the Company reserves the right to settle Restricted Units and DEUs in
Shares in its discretion, depending upon the development of local law.

25

--------------------------------------------------------------------------------

NETHERLANDS

There are no country-specific provisions.

NORWAY

There are no country-specific provisions.

POLAND

There are no country-specific provisions.

PORTUGAL

Terms and Conditions



Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and Award Agreement.



Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Award Agreement em inglês).



SINGAPORE

Term and Conditions

Sale of Shares. The Shares subject to the Restricted Units and DEUs may not be
offered for sale in Singapore prior to the six (6) month anniversary of the
Grant Date, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”) or pursuant to, and in
accordance with the condition of, any other applicable provisions of the SFA.

Notifications

Securities Law Information. The Award of Restricted Units is being made pursuant
to the “Qualifying Person” exemption under Section 273(1)(f) of the SFA and is
not made with a view to the Restricted Units or underlying Shares being
subsequently offered for sale to any other party. The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.

SPAIN

Terms and Conditions

26

--------------------------------------------------------------------------------

No Entitlement for Claims or Compensation. The following provisions supplement
Section 20 of the Award Agreement:

By accepting the Restricted Units, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan documents.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant Restricted Units under the Plan to individuals who
may be eligible persons throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any Restricted
Units will not economically or otherwise bind the Company, the Employer or any
other Subsidiary on an ongoing basis, other than as expressly set forth in the
Award Agreement. Consequently, you understand that the Restricted Units are
granted on the assumption and condition that the Restricted Units are not, and
will not become, part of any employment contract (whether with the Company, the
Employer or any other Subsidiary) and shall not be considered a mandatory
benefit or salary for any purpose (including severance compensation) or any
other right whatsoever. Furthermore, you understand and freely accept that there
is no guarantee that any benefit whatsoever will arise from the grant of
Restricted Units, which is gratuitous and discretionary, since the future value
of the Restricted Units and the underlying Shares is unknown and unpredictable.
You also understand that this grant of Restricted Units would not be made but
for the assumptions and conditions set forth hereinabove; thus, you understand,
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or any of the conditions not be met for any reason, the Restricted
Units and any right to the underlying Shares will be null and void.

Further, the vesting of the Restricted Units and DEUs is expressly conditioned
on your status as an eligible person such that if your status terminates for any
reason whatsoever, your Restricted Units and DEUs cease vesting immediately
effective the date of your Termination of Employment for any reason including,
but not limited to, resignation, retirement, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without cause
(i.e., subject to a “despido improcedente”), individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, and/or
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer and
under Article 10.3 of the Royal Decree 1382/1985.

Notifications

Securities Law Information. No “offer to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory in connection
with the Restricted Units. The Plan, the Award Agreement (including this
Appendix) and any other documents evidencing the grant of the Restricted Units
have not been, nor will they be, registered with the Comisión Nacional del
Mercado de Valores (the Spanish securities regulator), and none of those
documents constitutes a public offering prospectus.

SWEDEN

There are no country-specific provisions.

27

--------------------------------------------------------------------------------

SWITZERLAND

Notifications

Securities Law Information. Neither this document nor any other materials
relating to the Restricted Units (i) constitutes a prospectus according to
article 35 et seq. of the Swiss Federal Act on Financial Services (“FinSA”),
(ii) may be publicly distributed or otherwise made publicly available to
Switzerland to any person other than an employee of the Company or a Subsidiary,
or (iii) has been or will be filed with, approved or supervised by any Swiss
reviewing body according to article 51 FinSA or any Swiss authority, including
the Swiss Financial Market Supervisory Authority (FINMA).

TAIWAN

Notifications

Securities Law Information. The Restricted Units and the underlying Shares are
available only for certain eligible persons. It is not a public offer of
securities by a Taiwanese company. Therefore, it is exempt from registration in
Taiwan.

THAILAND

There are no country-specific provisions.

UNITED ARAB EMIRATES

Notifications

Securities Law Information. The Plan is only being offered to eligible persons
and constitutes an “exempt personal offer” of equity incentives to such
individuals in the United Arab Emirates. The Plan and the Award Agreement are
intended for distribution only to eligible persons and must not be delivered to,
or relied on by, any other person.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with this statement or the
Plan. The Ministry of Economy, the Dubai Department of Economic Development, the
Emirates Securities and Commodities Authority, Central Bank and the Dubai
Financial Securities Authority, depending on the employee’s location in the
United Arab Emirates, have not approved this statement, the Plan, the Award
Agreement or any other documents you may receive in connection with the
Restricted Units or taken steps to verify the information set out therein, and
have no responsibility for such documents.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Section 12 of the
Award Agreement:

28

--------------------------------------------------------------------------------

Without limitation to Section 12 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer, as
applicable, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). You also hereby agree to indemnify
and keep indemnified the Company and the Employer, as applicable, against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision will not apply. In this case, the amount of the
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which an event giving rise to the Tax-Related Items occurs may constitute a
benefit to you on which additional income tax and National Insurance
contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may be recovered from you by the Company or the
Employer at any time thereafter by any of the means referred to in this
Section 12.

UNITED STATES

Terms and Conditions

Restrictive Covenants. Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of twelve (12) months following your Termination of Employment, for any
reason, you will not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee or contract/temporary employee of the Company or
any of its Subsidiaries to leave his/her employment with the Company or
respective Subsidiary, or to otherwise hire or employ any employee of Company or
any of its Subsidiaries who at any time worked for, under, or with you.

The following provisions apply to all US employees except for those whose work
site is in California:

(a) Restrictions on Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of twelve (12) months following your Termination of Employment, for any reason,
you will not, in any country of the world in which you have done business on
behalf of your Employer, the Company or any Subsidiary at any time during the
last twelve (12) months prior to the date of your Termination of Employment,
engage in or enter into any kind of employment or gainful occupation, directly
or indirectly, in any Competing Business where your responsibilities include the
manufacture, sale, purchasing, research, development, or business plans of any
product, process, function or service which is directly competitive with or
similar to any Company or Subsidiary product,

29

--------------------------------------------------------------------------------

process, function or service that you were exposed to within twelve (12) months
prior to your Termination of Employment. For purposes of this Award Agreement,
the term “Competing Business” shall mean any person or other entity which sells
or attempts to sell any products or services which are the same as or similar to
the products and services sold, leased or otherwise distributed by Company or
any Subsidiary at any time during the last twelve (12) months prior to your
Termination of Employment, or which has under development a product or service
that is in competition with a product or service, whether existing or under
development, of Company or any Subsidiary.

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for twelve
(12) months following your Termination of Employment, for any reason, you will
not directly or indirectly encourage any customers or suppliers to refrain from
or stop doing business with the Company or any Subsidiary, either on your behalf
or on behalf of any other party or entity.

30

--------------------------------------------------------------------------------